Citation Nr: 0727916	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-14 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969.  

This appeal comes before the Board of Veterans Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In April 2007, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Albuquerque, New 
Mexico, RO.   

As explained in more detail below, the Board grants the 
veteran's application to reopen the previously denied claim 
of entitlement to service connection for PTSD.  The reopened 
claim requires additional development and is the subject of 
the remand appended to this decision.  The issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The RO last denied service connection for PTSD in an 
October 2002 rating decision.  That decision was not 
appealed, and became final.

2.  The evidence added to the record since the October 2002 
decision, by itself and/or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's PTSD service 
connection claim, and raises a reasonable possibility of 
substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been submitted since the final 
October 2002 RO decision, and thus the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for PTSD.  Therefore, no further development is needed with 
respect to this claim.



Analysis

The veteran's claim of service connection for PTSD was last 
denied by an October 2002 rating decision.  He was advised of 
this rating decision in an October 2002 letter.  He did not, 
however, file a notice of disagreement and that rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a December 2004 written statement, the veteran indicated 
that he was again seeking service connection for PTSD.  The 
RO has reopened the veteran's claim for service connection 
for PTSD and denied it on the merits.  Nevertheless, the 
Board is not bound by the RO's findings and must itself 
determine whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the final decision in October 2002.  The credibility of new 
evidence is to be presumed. See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

At the time of the October 2002 rating decision, the evidence 
showed that the veteran was diagnosed as having PTSD; 
however, the veteran failed to provide a statement of an in-
service stressor.  Since that rating decision, the veteran 
has presented new allegations of stressors experienced in 
service.  This evidence is clearly new in that it was not 
previously of record and is so significant that it must be 
reviewed in connection with the current claim.  The veteran 
has therefore presented new and material evidence to reopen 
the claim for service connection for PTSD.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The veteran's reopened claim for service connection for PTSD 
warrants further development.  

The evidence shows that the veteran had reported experiencing 
anxiety, fear and "nerves" shortly following his discharge 
from service and that he has subsequently been diagnosed as 
having PTSD related to his service in Vietnam.

The veteran's in-service stressor statements have not been 
corroborated.  The veteran has submitted written statements 
as well as hearing testimony that he was stationed in Pleiku, 
Vietnam from 1968 to 1969 with the 4th infantry, 42nd 
artillery unit, C Company, as a truck driver.  His reported 
that his job involved transporting soldiers, ammunition and 
supplying machines to various support bases outside of 
Pleiku. He remembered being ambushed during convoys.  He also 
stated that he was put on patrol duty although he was not 
trained for such a job and he would hear bombs going off 
throughout the night.  These stressor statements with the 
corresponding dates should be sent to the US Army and Joint 
Services Records Research Center (JSRRC) for corroboration.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the file and 
prepare a summary of the veteran's 
stressors along with dates provided.   The 
AMC should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the veteran's 
asserted in-service stressors.  The JSRRC 
should be given the following:  a copy of 
the prepared summary, a copy of the 
veteran's DD Form 214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignments.  
If the JSRRC requests more specific 
descriptions of the stressors in question, 
the veteran must be notified and requested 
to provide the necessary information.

2.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

3.  After conducting any additional 
indicated development, the PTSD issue on 
appeal should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


